PER CURIAM: *
The district court affirmed the bankruptcy court’s order of dismissal. Reviewing the bankruptcy court’s findings of fact for clear error and conclusions of law de novo,1 we AFFIRM essentially for the reasons given by the district court in its Order.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. See In re SI Restructuring Inc., 714 F.3d 860, 863 (5th Cir.2013).